DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s reply filed on 4/30/2021.  Upon further consideration, the Restriction Requirement filed on 3/4/2021 is hereby withdrawn.  Claims 1-18 and 29-36 are cancelled.  Claims 19-28 are pending and examined herein.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Zarek on 6/21/2021.
The application has been amended as follows:





 
19. 	(Currently Amended) A method for  alleviating or treating demyelinating diseases in a subject, comprising administering to the subject a therapeutically effective amount of a carbamate compound of the following Formula 1, or a pharmaceutically acceptable salt, solvate or hydrate thereof:
[Formula 1]
 
    PNG
    media_image1.png
    286
    425
    media_image1.png
    Greyscale

wherein, 
R1 and R2 are each independently selected from the group consisting of hydrogen, halogen, C1-C8 alkyl, halo-C1-C8 alkyl, C1-C8 thioalkoxy and C1-C8 alkoxy; and
one of A1 and A2 is CH, and the other is N,
wherein the demyelinating diseases are one or more selected from the group consisting of multiple sclerosis, Devic’s disease, inflammatory demyelinating diseases, central pontine myelinolysis, tabes dorsalis, leukoencephalopathies, leukodystrophies, optic neuritis, transverse myelitis, Guillain–Barré syndrome, and Charcot–Marie–Tooth disease.

20. 	(Original) The method according to Claim 19, wherein R1 and R2 are each independently selected from the group consisting of hydrogen, halogen and C1-C8 alkyl.

21. 	(Original) The method according to Claim 19, wherein the carbamate compound of Formula 1 is carbamic acid (R)-1-(2-chlorophenyl)-2-tetrazol-2-yl)ethyl ester of the following Formula 2:
[Formula 2]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 .

22. 	(Cancelled)

23. 	(Currently Amended) The method according to Claim 19 [[22]], wherein the method is for the  alleviation or treatment of multiple sclerosis.

24.	(Original) The method according to Claim 23, wherein the multiple sclerosis is one or more selected from the group consisting of Clinically isolated syndrome (CIS), Radiologically isolated syndrome (RIS), Clinically definite multiple sclerosis (CDMS), Relapsing remitting multiple sclerosis (RR-MS), Secondary progressive multiple sclerosis (SP-MS), Primary progressive multiple sclerosis (PP-MS) and Progressive relapsing multiple sclerosis (PR-MS).

25. 	(Currently Amended) The method according to Claim 19 [[22]], wherein the method is for the  alleviation or treatment of optic neuritis.

26. 	(Previously Presented) The method according to Claim 19, wherein the subject is a mammal.

27. 	(Original) The method according to Claim 26, wherein the mammal is a human.

28. 	(Previously Presented) The method according to Claim 19, wherein the therapeutically effective amount of the carbamate compound of Formula 1 is 50 mg to 500 mg based on the free form.

29-36. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The compounds of formula I are not known for the claimed demyelinating diseases.  The closest prior art for the compounds of formula I is for methods of treating epilepsy and fungal infections, which do not read on the claimed demyelinating diseases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627